MEMORANDUM **
Francisco Enriques-Lombera, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming an immigration judge’s order denying his application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny in part and dismiss in part the petition for review.
Contrary to Enriques-Lombera’s contention, Congress did not violate the Equal Protection Clause when it repealed suspension of deportation for aliens, such as Enriques-Lombera, who were placed in removal proceedings on or after April 1, 1997, while permitting aliens placed in deportation before that date to maintain their applications for suspension of deportation. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
To the extent Enriques-Lombera challenges the agency’s decision to commence removal rather than deportation proceedings against him, we are without jurisdiction to review this decision. See 8 U.S.C. § 1252(g); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002) (noting this court lacks jurisdiction “to review the timing of the Attorney General’s decision to commence proceedings.”).
PETITION FOR REVIEW DENIED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.